DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to amendments filed November 22, 2021, wherein claims 1-2, 6, 8, and 11, 13, and 16 were amended.  The rejection made in the previous action under 35 USC 112(b) has been withdrawn.  Claims 1-16 are pending.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kingery (US20140034888), of record.
Regarding claim 1, Kingery teaches a multi-task tool assembly comprising: an enclosure having a first side and second side (Fig. 8); an attachment device connected within the enclosure between the first side and the second side at a first end of the enclosure and rotatable from a retracted position within the enclosure outward relative to the enclosure to an extended position (Kingery, Fig. 8 element 22 hook corresponds to the recited attachment device, Paragraph 0035 “Hook 22 includes a passageway 
Regarding claim 3, Kingery teaches the multi-task tool assembly of Claim 1, wherein the first side and the second side are positioned opposite to each other (Fig. 8), and the attachment device is rotatable about a first axis (Fig. 8 element 62 boss  corresponds to first axis, Paragraph 0035 “Hook 22 includes a passageway 110 for engaging boss 62 and permit pivotal movement of the hook thereabout”).
Regarding claim 4, Kingery teaches the multi-task tool assembly of Claim 3, where the first end and the second end are opposite to each other (Fig. 8).
Regarding claim 5, Kingery teaches the multi-task tool assembly of Claim 4, wherein the load tension assembly is a slip cam (Fig. 8, combination of elements 20, 84, and 96 functions as a slip cam).
Regarding claim 6, Kingery teaches the multi-task tool assembly of Claim 4, wherein the load tension assembly further comprises a trigger mechanism, a hub, and a tension spring (Fig. 8 element 20 pawl corresponds to trigger mechanism, element 84 spool corresponds to hub, element 96 spring corresponds to tension spring); wherein the hub is rotatable within the enclosure about a second axis (Fig. 6 element 64 boss corresponds to second axis, paragraph 0034 “A spool 84 is rotatably supported upon boss 64”), the tension spring is connected to the trigger mechanism and biases the trigger mechanism toward the hub in the secure position to secure a load tension, and rotation of the trigger 
Regarding claim 7, Kingery teaches the multi-task tool assembly of Claim 6, wherein the trigger mechanism includes a surface partially extended from the enclosure to receive a force to move the trigger mechanism to the release position (Fig. 1 and Fig 2 element 20 is partially extended beyond the enclosure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kingery in view of Allen (US5950265), of record.
Regarding claim 2, Kingery teaches the multi-task tool assembly of claim 1. Kingery fails to teach one or more tools connected within the enclosure between the first side and the second and rotatable from a retracted position outward relative to the enclosure to the extended position. Allen teaches one or more tools connected within the enclosure between the first side and the second (Allen, Fig. 2 element 44) and rotatable from a retracted position outward relative to the enclosure to the extended position (Allen, Fig. 1 and Fig. 2, Abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add the scissor tool of Allen to the multi-tool of Kingery because the scissor tool would allow the user to cut the cord if 
Regarding claim 8, Kingery teaches a multi-task tool assembly comprising: an enclosure having a first side and second side (Kingery, Fig. 8); an attachment device connected between the first side and the second side at a first end of the enclosure and rotatable from a retracted position within the enclosure outward relative to the enclosure to an extended position (Kingery, Fig. 8 element 22 hook corresponds to the attachment device, Paragraph 0035 “Hook 22 includes a passageway 110 for engaging boss 62 and permit pivotal movement of the hook thereabout”. An extended position of the attachment device is shown in Fig. 2. Examiner notes that retracted position has not been particularly structurally defined. Examiner finds when the attachment device shown in Fig. 2 is folded toward the enclosure to a maximum extent to be a retracted position, in which at least the base portion of the attachment device is within the enclosure, defined by the first side and second side, when the attachment device is in a retracted position); and a load tension assembly connected within the enclosure between the first side and the second side at a second end of the enclosure (Kingery, Fig. 8 combine elements 20, 84, and 96 for the load tension assembly). Kingery fails to teach one or more tools connected between the first side and the second side at a first end of the enclosure and rotatable from a retracted position within the enclosure outward relative to the enclosure to an extended position. Allen teaches one or more tools connected between the first side and the second side at a first end of the enclosure (Allen, Fig. 2 element 44) and rotatable from a retracted position within the enclosure outward relative to the enclosure to an extended position (Allen, Fig. 1 and Fig. 2, Abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add the scissor tool of Allen to the multi-tool of Kingery because the scissor tool would allow the 
Regarding claim 10, the combination of Kingery and Allen teaches the multi-task tool assembly of Claim 9, where the first end and the second end are opposite to each other (Kingery, Fig. 8).
Regarding claim 11, the combination of Kingery and Allen teaches the multi-task tool assembly of Claim 10, wherein the one or more tools and the attachment device are rotatable about a first axis (Kingery, Fig. 8 element 62 boss corresponds to first axis, Paragraph 0035 “Hook 22 includes a passageway 110 for engaging boss 62 and permit pivotal movement of the hook thereabout”; Allen, Fig. 3 element 38 pivot pin corresponds to first axis), and the load tension assembly comprises a hub positioned within the enclosure and rotatable about a second axis (Fig. 9 element 64 boss corresponds to second axis, Paragraph 0034 “A spool 84 is rotatably supported upon boss 64”). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add the scissor tool of Allen to the first axis on the multi-tool of Kingery because adding structure to provide an additional axis would cost more compared to consolidating the tools on one axis.
Regarding claim 13, Kingery teaches a method of a multi-task tool assembly comprising; connecting a first side to a second side to form an enclosure (Kingery Fig. 8); connecting an attachment device within the enclosure between the first side and the second side at a first end of the enclosure and rotatable from a retracted position within the enclosure outward relative to the enclosure to an extended position (Kingery, Fig. 8 element 22 hook corresponds to attachment device, Paragraph 0035 “Hook 22 includes a passageway 110 for engaging boss 62 and permit pivotal movement of the hook thereabout”. An extended position of the attachment 
Regarding claim 14, the combination of Kingery and Allen teaches the method of Claim 13, wherein the first side and the second side are positioned opposite to each other, and the attachment device is rotatable about a first axis (Kingery, Fig. 8 element 62 boss corresponds to first axis, Paragraph 0035 “Hook 22 includes a passageway 110 for engaging boss 62 and permit pivotal movement of the hook thereabout”).

Regarding claim 16, the combination of Kingery and Allen teaches The method of Claim 15, wherein the one or more tools and attachment device are rotatable about a first axis, and the load tension assembly comprises a hub positioned within the enclosure and rotatable about a second axis (Kingery, Fig. 6 element 64 boss corresponds to second axis, paragraph 0034 “A spool 84 is rotatably supported upon boss 64”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kingery in view of Allen (US5950265) and in further view of Jackson (US7562862), of record. (US5950265) and in further view of Jackson (US7562862). The combination of Kingery and Allen teaches the multi-task tool assembly of Claim 11. The combination of Kingery and Allen fails to teach the load tension assembly further comprises a trigger mechanism, a rotational spring, and a lateral spring each positioned within 20 the enclosure to secure and release a load tension; wherein the rotational spring is connected to the trigger mechanism and biases the trigger mechanism rotationally into the hub and into a secure position to secure a load tension; 13 wherein the lateral spring is connected to the trigger mechanism and biases the trigger mechanism laterally into the hub and into the secure position; and wherein a force applied to the trigger mechanism in a direction opposite to the lateral bias releases the load tension. Jackson teaches the load tension assembly further comprises a trigger mechanism, a rotational spring, and a lateral spring each positioned within 20 the enclosure to secure and release a load tension; wherein the rotational spring is connected to the trigger mechanism and biases the trigger mechanism rotationally into the hub and into a secure position to secure a load tension (Fig. 2 element 115, Claim 1); 13 wherein the lateral spring is connected to the trigger mechanism and biases the trigger mechanism laterally into the hub and into the secure position (Fig. 2 element 110, Claim 1); and wherein a force .
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. Applicant argues that Kingery fails to disclose an attachment tool that is rotatable from a retracted position to an extended position as recited in amended claim 1.  Examiner respectfully disagrees. An extended position of the attachment device is shown in Fig. 2. Examiner indicates that a retracted position has not been particularly structurally defined. Examiner finds when the attachment device shown in Fig. 2 is folded toward the enclosure to a maximum extent to define a retracted position. Examiner indicates that the same rationale for claim 1 also applies to Applicant’s arguments for claims 8 and 13.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,”the retracted position places the attachment device within the enclosure 20 where it is concealed”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner indicates that, if the intended meaning of concealed was that the attachment device was completely disposed or hidden within the attachment device in the retracted position, such a relationship is not supported by the specification and that Applicant’s drawing 2C shows a portion of the attachment device not concealed by the enclosure (see Annotated Fig. 2C below). Examiner indicates that the same rationale for claim 1 also applies to Applicant’s arguments for claims 8 and 13.

    PNG
    media_image1.png
    562
    388
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723